892 F.2d 86
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Board of Trustees of Leland Stanford Junior Universityv.Associated Business Consultants, Inc., Templeton (ClareJane), Estate of Barnabas (Bentley)
NO. 87-2203
United States Court of Appeals,Tenth Circuit.
April 18, 1989
ORDER AND JUDGEMENT*

1
Alexander B. Mitchell, of Klenda, Mitchell, Austerman & Zuercher, Wichita, Kansas, for Defendants/Appellants.


2
Lindsey Miller-Lerman, of Kutak Rock & Campbell, Omaha, Nebraska (Michael W. Jahnke, Of Kutak Rock & Campbell, Omaha, Nebraska, with her on the brief) for Plaintiff/Appellee.


3
Before MOORE, Circuit Judge, EBEL, Circuit Judge , and Phillips**, District Judge.


4
PHILLIPS, District Judge.


5
This is a copyright infringement suit involving a copyright on vocational interest testing materials.  Following a non-jury trial the plaintiff Stanford prevailed before the district court and was awarded $7,000 in damages, a permanent injunction, and attorney fees and costs.


6
The trial court, in its July 10, 1987 Opinion And Order found that defendants/appellants, in issuing their vocational interest survey known as 'A Survey of Your Occupational Interest', infringed the copy- right on Stanford's vocatioal interest test known as 'Form M.'  The trial court specifically found, inter alia, that appellants copied Form M's questions and scoring scales in connection with the prepara- tion and distribution of their own survey.  The district court found appellants' survey to by nothing more than a paraphrase of Stanford's Form M.


7
Appellants challenge the decision of the district court on several grounds.  We find no error in the district court's finding that appellants' survey was nothing more than a paraphrase of Stanford's Form M.  We also find no reversible error in appellants' other content- tions.  Having carefully reviewed the record, we AFFIRM the district court's decision for substantially the same reasons set forth in the July 10, 1987 Opinion And Order.

Entered by the Court
LAYN R. PHILLIPS
District Judge


*
 This Order and Judgment gas no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case,  res judicata, or collateral estoppel.  10th Cir.  R. 36.3


**
 Honorable Layn R. Phillips, United States District Judge for the Western District of Oklahoma, sitting by designation